     Case 2:20-cv-00029-KJM-KJN Document 15 Filed 05/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   N. S. B,                                            No. 2:20–cv–29–KJM–KJN PS

12                       Plaintiff,                      ORDER DENYING ELECTRONIC FILING

13            v.                                         (ECF No. 14)

14   JOHN PASCARELLA,
15                       Defendants.
16

17            Plaintiff has moved for permission to file electronically; this is plaintiff’s second request.

18   (ECF No. 14.) Generally, “any person appearing pro se may not utilize electronic filing except

19   with the permission of the assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2).

20   Plaintiff’s motion for electronic case filing does not provide any good cause for deviance from the

21   Local Rule applicable to unrepresented litigants. As such, the motion is DENIED.

22   Dated: May 12, 2020

23

24
     nsb.29
25

26
27

28
                                                         1
